Citation Nr: 0718617	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-20 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral defective hearing.

2.  Entitlement to service connection for bilateral defective 
hearing. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from December 1956 to March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2004.  A statement of the case was issued in May 
2005, and a substantive appeal was received in June 2005.  

The Board also notes that on a VA Form 9 received in June 
2005, the veteran checked the appropriate box to request a 
Board hearing.  The veteran specifically requested a video 
conference hearing.  However, the veteran did not appear for 
his scheduled hearing.  

The issue of entitlement to service connection fof bilateral 
defective hearing under a merits analysis is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was 
denied by a November 1988 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
defective hearing has been received since the November 1988 
rating decision.


CONCLUSIONS OF LAW

1.  The November 1988 rating decision which denied 
entitlement to service connection for defective bilateral 
hearing is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
November 1988 denial of service connection for bilateral 
defective hearing; and thus the claim of service connection 
for bilateral defective hearing is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A review of the record shows that a claim for service 
connection for bilateral defective hearing was denied by the 
RO in November 1988 since there was no record of defective 
hearing during active-duty service, since his hearing was 
normal on his discharge examination, and since there was no 
evidence in file of defective hearing.  The appellant timely 
filed a notice of disagreement, and a statement of the case 
was issued.  However, the appellant did not file a timely 
substantive appeal to complete the appeal.  The November 1988 
rating decision therefore became final.  38 U.S.C.A. § 7105.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  A request to reopen the 
appellant's claim was received in January 2004.  The RO 
granted the request to reopen, but denied the veteran's 
claim.  The present appeal ensued. 

The Board notes that although the RO may have determined that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence of record at the time of the November 1988 
rating decision consisted of the veteran's claim with a 
statement that he was a member of the rifle team for 2 years 
while in service; service medical records that show no 
complaints of, treatments for, or diagnosis of bilateral 
defective hearing; and a March 1961 VA examination that shows 
that the veteran's ears were clinically evaluated as normal.   

Evidence received since November 1988 includes a November 
1987 VA treatment record showing the veteran had noise-
induced hearing loss with a notation that he was a member of 
the USA rifle team in 1957 to 1959 with question marks that 
the disability might be service-connected; June and July 2004 
VA treatment records diagnosing the veteran with bilateral 
sensorineural hearing loss; and an August 2004 private 
treatment record from El Paso Hearing Aid and Audiology 
Center diagnosing the veteran with bilateral mild to severe 
high frequency sensorineural hearing loss.  

The Board finds that these items of new evidence relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for bilateral defective hearing; 
are neither cumulative nor redundant; and raise a reasonable 
possibility of substantiating the claim.  Accordingly, as new 
and material evidence has been received, the Board finds the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108.  



Veterans Claims Assistance Act of 2000

In view of the reopening of the veteran's claim, there is no 
need to undertake any review of compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time as it is anticipated that any VCAA 
deficiencies will be remedied by the actions directed in the 
following remand.  See generally 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for bilateral defective 
hearing.  The appeal is granted to this extent, subject to 
the directions set forth in the following remand section of 
this decision.  


REMAND

The veteran initially claimed that his hearing loss is 
related to noise exposure during service as member of a rifle 
team for two years.  In his substantive appeal, he appears to 
relate his hearing loss to an injury during service.  

Under the circumstances, the Board believes that VA's duty to 
assist the veteran requires further development, to include a 
VA examination with medical opinion. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate steps 
to request the vetearn's personnel file, 
to include any documentation of his 
participation on a rifle team during 
service. 

2.  The veteran should then be scheduled 
for a VA hearing examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Pertinent inservice and 
post-service history should be elicited 
from the veteran.  Audiometric test 
results should be clearly reported.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or greater degree of probability) 
that any current hearing loss is causally 
related to noise exposure during service 
or to any injury during service.  

3.  After completion of the above, the RO 
should reiew the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


